File No . 2-17531 811-1018 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 84 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 55 [X] (Check appropriate box or boxes.) Dreyfus Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on May 1, 2011 pursuant to paragraph (b) after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Equity Growth Fund Prospectus May 1, 2011 Class Ticker A FRMAX B FRMEX C FRMDX F FRMUX I FRMRX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 6 Management 7 Shareholder Guide Choosing a Share Class 8 Buying and Selling Shares 11 General Policies 14 Distributions and Taxes 15 Class F Shareholder and Transfer Agency Services 15 Services for Fund Investors 16 Financial Highlights 17 For More Information See back cover. Fund Summary Investment Objective The fund seeks long-term growth of capital and income. Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 8 of the Prospectus and in the How to Buy Shares section on page B-48 of the fund's Statement of Additional Information. Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class F Class I Maximum sales charge (load) imposed on purchases(as a percentage of offering price) 5.75 none none none none Maximum deferred sales charge (load)(as a percentage of lower of purchase or sale price) none 4.00 1.00 none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class F Class I Management fees .64 .64 .64 .64 .64 Distribution (Rule 12b-1) fees none .75 .75 .03 none Other expenses (including shareholder services fees) .61 1.33 .66 .34 .36 Total annual fund operating expenses 1.25 2.72 2.05 1.01 1.00 ExampleThe Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 1 Year 3 Years 5 Years 10 Years Class A $695 $949 $1,222 $1,999 Class B $675 $1,144 $1,640 $2,364 Class C $308 $643 $1,103 $2,379 Class F $103 $322 $558 $1,236 Class I $102 $318 $552 $1,225 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A $695 $949 $1,222 $1,999 Class B $275 $844 $1,440 $2,364 Class C $208 $643 $1,103 $2,379 Class F $103 $322 $558 $1,236 Class I $102 $318 $552 $1,225 Portfolio TurnoverThe fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. During the most recent fiscal year, the fund's portfolio turnover rate was 97.93% of the average value of its portfolio.Principal Investment StrategyTo pursue its goal, the fund primarily invests in common stock of large, well-established and mature companies that generally have records of profitability and dividend payments and a reputation for high-quality management, products and services. The fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks that are included in a widely recognized index of stock market performance, such as the Dow Jones Industrial Average, the Standard & Poors 500 Index, or the Nasdaq Composite Index. The fund may invest in non-dividend paying companies if they offer better prospects for capital appreciation. The fund may also invest up to 30% of its total assets in foreign securities. The portfolio manager uses a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. The portfolio manager uses a consistent, bottom-up approach which emphasizes individual stock selection.
